FILED
                            NOT FOR PUBLICATION                             DEC 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARJIT SHANTA, AKA Harjit, AKA                   No. 08-72386
Harjit Kaur, AKA Sarabjit Kaur, AKA
Shanta,                                          Agency No. A070-078-655

              Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 5, 2012 **
                              San Francisco, California

Before: SILVERMAN, GOULD, and CHRISTEN, Circuit Judges.

       Harjit Shanta, also known as Harjit Kaur, (Shanta) a native and citizen of

India, petitions for review of the Board of Immigration Appeals’ (BIA) termination

of her asylee status and rejection of her claims for withholding of removal and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief under the Convention Against Torture (CAT). We deny her petition for

review.

      Shanta contends that substantial evidence did not support the Immigration

Judge’s (IJ) adverse credibility finding, which was relied upon by the BIA. This is

a pre-REAL ID Act case, and the IJ properly provided “specific, cogent reasons to

support his [adverse-credibility] determination” that went “to the heart of

[Shanta’s] claim.” Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007) (quoting

Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004)). The IJ’s adverse-credibility

determination was justified based on inconsistencies in Shanta’s testimony about

her family that related to her story seeking asylum. At her initial hearing, Shanta

claimed that her husband Sukhwinder had been repeatedly arrested and abused by

Indian police at their home when those police came to look for her after she fled

India. But she later admitted that her husband had been killed several years before

she left India. She then explained that she was referring to her then-boyfriend,

Harbans Singh Gill, whom she considered to be “just the image of [her] first

husband.” In the reopened proceedings, Gill testified (1) that he was arrested in

India for his own political activities, (2) that he had never been at Shanta’s house

when police came to look for her, and 3) that Shanta suggested he adopt her

husband’s name of Sukhwinder to gain benefits under her asylum application.


                                           2
This fraud was substantial evidence to support the IJ’s credibility finding and went

to the heart of Shanta’s claim to have a well-founded fear of future persecution.

Based on the same fraud, the BIA correctly terminated Shanta’s asylee status

because “the DHS established by a preponderance of evidence ‘a showing of fraud

in the alien’s application such that he or she was not eligible for asylum at the time

it was granted.’” See 8 C.F.R. § 1208.24(a)(1)(2006). To the extent Shanta based

her claims for withholding from removal and relief under CAT “on assertions and

claims that were exhaustively considered by the court,” the IJ did not err in

denying those claims based on the same adverse credibility finding. See Al-Harbi

v. INS, 242 F.3d 882, 888–89 (9th Cir. 2001); Almaghzar v. Gonzales, 457 F.3d

915, 922-23 (9th Cir.2006).

      The IJ also did not err in holding that Shanta did not show that she is more

likely than not to be persecuted or tortured upon returning to India as a result of her

having sought asylum in the United States. The documentary evidence that Shanta

supplied to support this claim indicated that asylum seekers returning to India “did

not have problems” unless they had criminal convictions or were “high profile”

cases. Shanta did not have criminal convictions and was not a “high profile” case.

This was substantial evidence for the IJ to conclude that “it is not more likely than

not that [Shanta] might be harmed upon her return to India[].”


                                           3
      Shanta also argues that the BIA erred in affirming the IJ’s grant of the

government’s motion to reopen because the material supporting that motion “was

immaterial, inherently unreliable and insufficient to support reopening.” We

disagree. The overseas report on which the IJ relied in granting the motion to

reopen was material; it cast serious doubt on Shanta’s claims about her family, her

involvement with Sikh militants, and alleged police reprisals for that involvement.

Hearsay in the report did not undermine its reliability. See Gu v. Gonzales, 454

F.3d 1014, 1021 (9th Cir. 2006) (citing Baliza v. INS, 709 F.2d 1231, 1233 (9th

Cir. 1983)). Shanta’s Asylee Relative Petition triggered the overseas investigation;

the resulting report was unavailable and undiscoverable at the time of her asylum

hearing, and reopening was proper. 8 C.F.R. § 1003.2(c)(1).

      Because the BIA ruled that Shanta waived her opposition to reopening, she

asks that we remand to the BIA under INS v. Ventura, 537 U.S. 12, 16 (2002) (per

curiam). But the BIA addressed the issues on which Shanta objected, and the facts

on which the appropriateness of reopening turn were before the IJ. The record is

adequately developed as to the issues on which the BIA ruled, so remand under

Ventura is not required. See Fernandez-Ruiz v. Gonzales, 466 F.3d 1121, 1133

(9th Cir. 2006) (en banc) (remand unnecessary where the record was unambiguous

and the BIA had considered underlying issues).


                                          4
      Finally, Shanta contends that the BIA violated her due process rights by

admitting the overseas investigation reports and giving her own documentary

evidence little weight. We reject this due process challenge to the IJ’s rulings on

evidence. Hearsay in the overseas investigation reports did not make their

admission error. See Gu, 454 F.3d at 1021. And when evidence that the

investigator was indicted for fraud emerged, the government corroborated its first

report with a second investigation. Shanta’s evidence was admitted and the IJ and

BIA gave proper reasons for giving it little weight. There was no due process

problem with the IJ relying on the overseas investigation reports. The overseas

investigations also did not violate the confidentiality provision of 8 C.F.R.

§ 1208.6 because § 1208.6 (c)(1)(v) provides an exception for disclosure in “[a]ny

United States Government investigation concerning any criminal or civil matter . . .

.” The IJ did not err in giving little weight to Shanta’s submitted evidence because

(1) it included affidavits from Shanta’s family members that contradicted

statements they previously made to investigators and (2) Shanta had “clearly

previously presented falsified documents.” These were “specific, cogent reasons”

to give Shanta’s evidence little weight. Zahedi v. INS, 222 F.3d 1157, 1165 (9th

Cir. 2000).




                                           5
      In summary, Shanta has not provided any proper basis for relief from the

agency action.

      DENIED.




                                        6